Citation Nr: 1812127	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to higher initial ratings for voiding dysfunction, rated as 40 percent disabling effective July 18, 2008, 20 percent disabling effective April 22, 2010, and 60 percent disabling effective November 16, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to 1151-compensated disabilities (TDIU) prior to October 19, 2011.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1957 to May 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, dated in September 2011 and February 2015.

These issues were remanded in January 2016.  That development having been completed, these claims now return to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACTS

1.  The Veteran's voiding dysfunction was manifested by the use of an appliance since July 18, 2008, the date of claim.

2.  The Veteran's 1151-compensated voiding dysfunction alone rendered him unemployable from July 18, 2008, forward.

3.  Effective October 19, 2011, in addition to the TDIU based on the Veteran's voiding dysfunction alone, his service-connected mood disorder was independently ratable as 70 percent disabling.




CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent rating, but not higher, for the Veteran's voiding dysfunction from July 18, 2008, forward, are satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.115a, 4.115b, Diagnostic Code 7527 (2017).

2.  The criteria are met for a TDIU based upon service-connected voiding dysfunction alone for the period from July 18, 2008, forward.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).

3.  Effective October 19, 2011, the criteria for SMC at the housebound rate have been met.  38 U.S.C.A. §§ 1114 (s), 5107 (2012); 38 C.F.R. §§ 3.102 , 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.



Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



The Veteran's urinary-tract disability has been rated as 40 percent disabling from July 18, 2008, through April 21, 2010, as 20 percent disabling from April 22, 2010, through November 15, 2012, and as 60 percent disabling from November 16, 2012, forward.  For the following reasons, the Board finds that the evidence supports entitlement to a 60 percent rating effective July 18, 2008, the date of claim.  Entitlement to a rating greater than 60 percent is not established for the appeal period.

The Veteran's bladder incontinence has been rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527, which pertains to prostate gland injuries, infections, hypertrophy, postoperative residuals.  Under DC 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals are to be rated as voiding dysfunction.  Id.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Only the predominant area of dysfunction is considered for rating purposes.  Id.  The Veteran's urinary-tract problems have been rated as urinary dysuria, urinary retention, and nocturia, as he must wear a pad requiring a number of changes per day.

Continual urine leakage and urinary incontinence are assigned a 20 percent rating when they require the wearing of absorbent materials that must be changed less than two times per day.  Id.  They are assigned a 40 percent rating when they require the wearing of absorbent materials that must be changed 2 to 4 times per day.  They are assigned a 60 percent rating when they require the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  Id.

The term appliance, as used in the criteria for voiding dysfunction under 38 CFR 4.115a, includes all types of catheters, as well as any other assistive device for urination.  M21-1 VA Adjudication Procedure Manual, Part III, Subpart iv, Chapter 4, Section 1.3.u.

An October 2007 Urology Note recorded that the Veteran experienced symptoms of dysuria and bladder pain.  It was noted that he urinates every one to two hours.  The examiner mentioned that the Veteran's business had suffered due to his condition.

In February 2008, the Veteran reported interrupted sleep due to his urethritis, which caused him to wake up around five times each night.  It was noted the Veteran had kept a diary since October 2007 that detailed how his condition caused him to get up about every two hours or around five times each night.  The examiner found that while the Veteran's medication was controlling the spasms associated with his condition, it did not relieve the pain, dribbling, dripping, and other symptoms during the day.

In April 2008, it was noted that the Veteran requested whether he could get absorbent materials from the VA.  It was also noted that he had to urinate every hour or two at night and reported sleep deprivation due to persistent urethritis.

The Veteran kept a diary related to his condition from May through August 2008.  His diary reflected that he had to get up 4-6 times a night to urinate.  He reported experiencing painful daytime and nighttime discomfort.  He noted that on five occasions in May 2008, he lost bladder control and soiled his shorts as he was not close enough to a restroom.

In an August 2008 Medical Note, it was recorded that the Veteran continued to experience chronic urethritis.  He noted that he was on catheterization and only able to sleep two-and-a-half to three hours before having to get up to urinate.

At the April 2010 VA examination, it was noted that the Veteran wore absorbent material that he had to change less than two times per day.  It was also noted that the Veteran required the constant use of an appliance.  A history of recurrent urinary-tract infections was not found.  A history of obstructed voiding was not found.  A history of renal dysfunction or renal failure was not found.

At the November 2012 VA examination, it was noted that the Veteran wore absorbent material that he had to change more than four times per day.  It was recorded that the Veteran's voiding dysfunction required the use of a catheter every other month or 6 times a year.  Obstructive voiding was also noted, which required intermittent catheterization.  Urinary frequency was found to include a daytime voiding interval of less than one hour and nighttime awakenings to void five or more times.  A history of recurrent urinary-tract infections was not found.  The occupational effects of the Veteran's urinary-tract problems were found to be significant.  The impact on the Veteran's occupational activities were determined to include decreased concentration, poor social interactions, difficulty in following instructions, a lack of stamina, weakness or fatigue, urinary incontinence, and pain.

Resolving reasonable doubt, the Board assumes that the severity of the Veteran's voiding dysfunction as noted in the August 2008 Medical Note and at the Veteran's April 2010 and November 2012 VA examinations was present during the entire appeal period because there is no evidence to the contrary.  The evidence documented during these months shows that the Veteran required the use of an appliance or had to wear absorbent materials that must be changed more than 4 times per day due to the severity of his voiding dysfunction, which is characterized as by frequent urination, nighttime urinary problems with substantial dysuria, and urinary incontinence.

The evidence does not show renal dysfunction, persistent edema and albuminuria, the need for dialysis, or disabling effects from renal dysfunction to warrant a rating of 80 percent or 100 percent for renal dysfunction, at any time during the appellate period.  Accordingly, the Veteran is in receipt of the highest rating for his condition.  See 38 C.F.R. § 4.115b.

In sum, a rating of 60 percent is granted for voiding dysfunction effective July 18, 2008.  The preponderance of the evidence weighs against assignment of a greater evaluation.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 60 percent for urinary-tract problems is denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



II.  TDIU

Further, the Veteran maintains his 1151-compensated voiding dysfunction precludes him from obtaining and maintaining gainful employment from 2008 forward.  See October 2015 Notice of Disagreement.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16 (b).

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.

Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16 (a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

As discussed, the Veteran is already in receipt of a TDIU from October 19, 2011, forward based on the preclusive effect of his 1151-compensated voiding dysfunction on his ability to obtain or maintain substantially gainful employment.  See February 2015 Rating Decision.  During the appellate period, in light of the Board's grant herein of an increased initial rating for the Veteran's urinary-tract disorder, the Veteran is in receipt of a 60 percent rating for voiding dysfunction, effective from July 18, 2008, and a 70 percent rating for his mood disorder secondary to his urinary-tract disability, effective October 19, 2011.  He has a combined rating of 90 percent, effective October 19, 2011.  Thus, the threshold minimum schedular requirements for consideration of entitlement to a TDIU have been satisfied as of July 18, 2008.

The only remaining consideration, then, is whether the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation as a result of his service-connected urinary-tract disability from July 18, 2008, to October 18, 2011.  In this regard, the Board has considered the Veteran's educational and employment background.  The evidence reflects that the Veteran has a high-school education.  See February 2014 VA Form 21-8940.  The Veteran's employment history includes work as a freight broker.  Id.  The record also reflects that the Veteran last employment was work as a sales associate.  See November 2012 VA Mental Disorders Examination.  There is no evidence of experience or training in any other field, and there is no dispute that the Veteran was unemployed since July 2008, the date he last worked full-time.  See February 2014 VA Form 21-8940.

Importantly, the ultimate question is not whether the Veteran can actually find employment, but whether, in light of his service-connected disabilities, he is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In the instant case, the Board finds that the criteria for entitlement to a TDIU was met since July 18, 2008, the date of claim for his voiding dysfunction disability, now at 60 percent from July 18, 2008. 

The Board finds the medical evidence shows that the Veteran's 1151-compensated urinary-tract disability alone precludes any type of employment.  For example, on examination in October 2007 the Veteran stated that he had a lot of financial trouble and his urinary condition had caused his business to decrease and that he had lost a lot of clients.   A VA treatment note dated in October 2010 noted that the Veteran had a trucking business and had stopped working in 2007.  On VA examination in November 2010, it was noted that the Veteran was not employed.  He was experiencing incontinence, the constant need for use of an appliance, and waking four times a night to urinate.  The VA physician who conducted the November 2012 VA examination found that the occupational effects of the Veteran's urinary condition would be significant and include decreased concentration, poor social interactions, difficulty following instructions, lack of stamina, weakness or fatigue, urinary incontinence, and pain in addition to tardiness.  

Given these restrictions on his employability and resolving any doubt in favor of the Veteran, the Board finds that the effects of the manifestations of his 1151-compensated urinary-tract disorder alone have been sufficiently incapacitating as 


to result in unemployability in light of the severity of his disability, occupational and educational history, and experience from July 18, 2008, forward.  As such, the Board finds that the criteria for entitlement to a TDIU based upon the Veteran's urinary-tract disorder have been met from July 18, 2008, forward.  See 38 C.F.R. § 4.16.  See also 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


III.  SMC at the Housebound Rate

As will be discussed in more detail below, the record shows that the Veteran is entitled to SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114 (s) effective October 19, 2011.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has noted that VA has a 'well-established' duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280   (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114. See Bradley, 22 Vet. App. 280, 294   (2008) (finding that SMC 'benefits are to be accorded when a Veteran becomes eligible without need for a separate claim').  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i).  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.
 The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250   (2010).

Here, in light of the Board's decision above, effective July 18, 2008, the Veteran's service-connected urinary disorder is rated as 100 percent disabling pursuant to a TDIU.  Also as of October 19, 2011, the Veteran was service-connected for a mood disorder rated as 70 percent disabling.  Therefore, because the Veteran has a single service-connected disability rated as 100 percent disabling (i.e., his urinary disorder) and has additional service-connected disability (i.e., his mood disorder) independently ratable as 70 percent disabling, the criteria for SMC at the housebound rate were met as of October 19, 2011.  Thus, in light of the Court's decision in Bradley, the Board finds that entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective October 19, 2011.


ORDER

Entitlement to a higher initial disability rating of 60 percent, but not higher, for voiding dysfunction from July 18, 2008, forward, is granted.

Entitlement to a total disability rating based on individual unemployability due to 1151-compensated voiding dysfunction alone from July 18, 2008, forward, is granted.

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective October 19, 2011.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


